DETAILED ACTION
This office action is in response to correspondence filed on 4/12/2021.  
The Amendment filed on 4/12/2021 has been entered.  
Claims 1-39 remain pending in the application of which Claims 1, 24, 30, and 38 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by Applicant, JD HARRIMAN (Reg. No. 31,967) on 5/42021 and 5/6/2021.  Applicant accepted the examiner suggested amendments in the language of the independent claims 1, 24, 30, and 38, for better explaining the inventive concept and for overcoming the prior art of record.  

          The application has been amended as follows:
Replace the claims 1, 24, 30, and 38 with the following claims below, with strikethrough (--) and double square parentheses ([[ ]]) representing deletions and underlined sections representing additions.
1. (Currently Amended) A multi-media interactive story-telling system, said system comprising: 
an intake device, said intake device configured to record one or more interview sessions in which one or more contributors create interactive stories by answering questions defined in a script; storage devices for storing the one or more recorded interview sessions of the one or more contributor; 
an interactive device configured to retrieve and play a recorded session of a contributor stored on the storage devices in response to a query from a user, wherein the query is interpreted as being directed to an interactive story of a contributor and the recorded session retrieved by the interactive device correlates to the interactive story of the contributor to which the query is directed; 
comparing the query to a plurality of existing queries and using machine learning to identify similar wording and similar responses, 
using the machine learning to match the query to retrieve and play the recorded session; and 
wherein the interactive device uses a machine learning algorithm to predict a follow-up query that is most likely to follow the query and to retrieve and cache a predicted recorded session corresponding to a response to the follow-up query , wherein the machine learning algorithm is trained on past patterns of inquiries. 


24. (Currently Amended) A multi-media interactive story-telling system, said system comprising: 
[[An]] an interview intake device for a multi-media story-telling system, said interview intake device comprising: 
a display device for displaying questions defined in a script; 

wherein the one or more contributors are presented with an initial recorded interview session and to review, trim, filter, or add to the initial recorded interview session; 
processors configured to generate metadata for the one or more recorded interview sessions for cataloguing and retrieval; 
processors to add additional media files and vox-tags to trigger display of the additional media files; and 
wherein the one or more recorded interview sessions are automatically transcribed and transcripts are used as part of metadata of the one or more interview sessions[[.]];and
an interactive device comprising one or more processors: 
to compare a query from a user to a plurality of existing queries and to use machine learning to identify similar wording and similar responses; 
to use the machine learning to match the query to retrieve and play the recorded session; and 
wherein the interactive device uses a machine learning algorithm to predict a follow-up query that is most likely to follow the query and to retrieve and cache a predicted recorded session corresponding to a response to the follow-up query during the play of the recorded session, wherein the machine learning algorithm is trained on past patterns of inquiries. 


30. (Currently Amended) A multi-media interactive device, said multi-media interactive device comprising: 
an input device that features a user interface, said input device configured to receive a query from a user; 

processors configured to retrieve a recorded interview session in response to the query, wherein in the recorded interview session the answer from the one or more contributors correlates to the query; 
comparing the query to a plurality of existing queries and using machine learning to identify similar wording and similar responses; 
using the machine learning to match the query to retrieve and play the answer; and 
wherein the interactive device uses [[the]] a machine learning algorithm to predict a most-likely follow-up query following the query and to retrieve and cache a predicted answer to the follow-up query , wherein the machine learning algorithm is trained on past patterns of inquiries. 


38. (Currently Amended) A method of hosting an interactive story-telling conversation between a user and a contributor selected by the user, comprising: 
receiving from the user a selection of the contributor; retrieving a first filler recording segment of the contributor, wherein the filler segment features the contributor speaking a pleasantry; 
processing a query from the user, wherein the query is addressed to the contributor; comparing the query to a plurality of existing queries and using machine learning for matching the query and for identifying a recording segment featuring the contributor, wherein the recording segment provides an appropriate answer to the query, and wherein the answer is related to the contributor's personal experience or opinion; 

using a machine learning algorithm to predict a follow-up query that is most likely to follow the query and to retrieve and cache a predicted recording segment corresponding to a response to the follow-up query during the play of the identified recording segment, wherein the machine learning algorithm is trained on past patterns of inquiries;
if the user does not pose a follow-up query, playing a second filler segment featuring the contributor in a listening pose; 
if the user poses [[a]] the predicted follow-up query, processing the follow-up query to identify, retrieve the cached predicted recording segment, and play [[another]] the cached predicted recording segment that provides an appropriate answer to the follow-up query; and 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an intake device, an interactive device, a display device, recording devices, an input device, an output device” in claims 1, 2, 9, 14, 16, 18, 23, 24, 30, 32, and 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Allowable Subject Matter
Claims 1-39 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 24, 30, and 38


Most pertinent prior art:
HARLESS (US 2013/0018895 A1) discloses an intake device, said intake device configured to record one or more interview sessions in which one or more contributors create interactive stories by answering questions (HARLESS Par 30 – “For example, a simulated conversation with a subject (e.g., Dr. Donald Lindberg) may be based on a library of pre-recorded video content of the subject answering various posed questions. For example, an interviewer may ask Dr. Lindberg questions related to his tenure at the U.S. National Library of Medicine (NLM) (e.g., “How long have you been the Director at NLM?”). Dr. Lindberg's response to the question may be filmed in a manner that captures not only the answer to the question, but also, Dr. Lindberg's physical responses and cues while he answers the question. In such an embodiment, the resulting video content, when viewed by a use of client device 102, provides not only the answer to the question, but also a belief by the viewer that he is interacting with and actually speaking to Dr. Lindberg.”); 
storage devices for storing the one or more recorded interview sessions of the one or more contributor (HARLESS Par 32 – “Referring back to FIG. 1, information associated with the pre-recorded video content of the various subjects may be stored within data repository 124 of conversation simulation system 120. As depicted in FIG. 1, data repository 124 includes video content 124A that stores, for each subject of a interactive simulated conversation, discrete segments of video content that represent, respectively, the subject's response to corresponding ones of the posed questions. For example, video content 124A may include a segment of video content that records Dr. Lindberg's answer to the question related to his tenure at NLM, and additional segments of video content that record Dr. Lindberg's answer to each and every other question posed to him during the interview. Virtual dialog interviews consistent with the disclosed embodiments typically may last for over an hour.”); 
an interactive device configured to retrieve and play a recorded session of a contributor stored on the storage devices (HARLESS Fig. 4 – “Identify an additional portion of the simulated conversation that responds to the user statement 414”; Fig. 5 – “Identify a segment of video content corresponding to the exact match query 508” and “Identify a segment of video content corresponding to the selected candidate query 522”; Fig. 4 – “Provide the identified portion of the simulated conversation to the user 416”; Fig. 5 – “Output information associated with the video segment and the query 510”; Par 71 – “Referring back to FIG. 4, in step 416, server 122 may generate an instruction to transmit the identified segment of video content, and additionally or alternatively, information associated with the identified video content segment, to client device 102. For example, upon receipt of the segment of video content, client device 102 may present the content to the user in a manner consistent with a person-to-person conversation. In such embodiments, by maintaining the fidelity of person-to-person communications, the video dialog process is able to more fully engage the user and increase an impact and a utility of the simulated conversation.”) in response to a query from a user (HARLESS Fig. 4 – “Receive a text string corresponding to a statement spoken by the user 412”; Par 69 – ““How long have you been the Director?”
Client device 102 may convert the audio input into a corresponding text string, or alternatively may transmit the audio input to a speech recognition server 112, which converts the transmitted audio signal into a corresponding text string.”), wherein the query is interpreted as being directed to an interactive story of a contributor (HARLESS Fig. 4 and Fig. 5; Par 67 – “Server the text string corresponding to the spoken query in step 412, which may be processed in step 414 to identify an additional portion of the simulated conversation (e.g., video content) that includes a response to the spoken query. For example, in step 414, server 122 may parse the text string, identify segments of video content associated with candidate queries posed to the subject, generate scores for the candidate queries, and based on the scores, select one of the video segments associated with the candidate queries as the response to the spoken query.”; Par 77 – “In FIG. 5, server 122 may obtain a text string corresponding to a query spoken by a user of a client device (e.g., client device 102). In such embodiments, the statement may correspond to a query spoken within a simulated conversation with a subject (e.g., Dr. Donald Lindberg).”) and the recorded session retrieved by the interactive device (HARLESS Fig. 4 – “Identify an additional portion of the simulated conversation that responds to the user statement 414”; Fig. 5 – “Identify a segment of video content corresponding to the exact match query 508” and “Identify a segment of video content corresponding to the selected candidate query 522”) correlates to the interactive story of the contributor to which the query is directed (HARLESS Par 31 –“In such embodiments, the questions posed to a subject (e.g., Dr. Lindberg) may include questions directed to the subject's background, family, education, current career position, personal or professional achievement, profession colleagues, hobbies, personal or political belief, and any additional or alternate information of potential interest to a community of users.”; Par 32 – “For example, video content 124A may include a segment of video content that records Dr. Lindberg's answer to the question related to his tenure at NLM, and additional segments of video content that record Dr. Lindberg's answer to each and every other question posed to him during the interview.”; Par 70 – “Upon receipt of the text in step 412, server 122 may process the received text string to identify a query associated with an entry in the configuration data for Dr. Lindberg that represents a “best” match to both the words of the text string and the meaning imparted on these words by the text string. Server 122 may access video content 124A to obtain a segment of video content linked to the entry associated with identified query.”).

However, HARLESS fails to teach all the limitations recited in the independent claims 1, 24, 30, and 38.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN C KIM/Primary Examiner, Art Unit 2659